Citation Nr: 1615163	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  12-34 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as due to asbestos exposure.

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran had active military service from August 1967 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Veteran testified at a January 2016 videoconference hearing before the undersigned Veterans Law Judge.  The transcript of the hearing has been associated with the claims file and reflects that the undersigned VLJ explicitly explained what evidence was lacking in this case.  Unfortunately, even after holding the record open for an additional sixty days, such evidence was not forthcoming.  


FINDINGS OF FACT

1.  The more probative evidence fails to demonstrate that the Veteran's COPD is related to his active duty service.

2.  The more probative evidence fails to demonstrate that the Veteran's hepatitis C is related to his active duty service.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for COPD are not met.  38 U.S.C.A. §§ 1101, 1110, 1134(a), 5107 (West 2015); 38 C.F.R. §§ 3.303 (2015).

2.  The criteria for the establishment of service connection for hepatitis C are not met. 38 U.S.C.A. §§ 1101, 1110, 1134(a), 5107 (West 2015); 38 C.F.R. §§ 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  In May 2010, the RO provided VCAA notice with respect to the Veteran's claims.

After the claims were received, the RO advised the claimant of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  The duty to notify is satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. 473 (2006).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including private medical records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment records and VA medical records.  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  However, "there is no reasons or bases requirement imposed on examiners."  Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).  Rather, a medical opinion is adequate when it is based on consideration of the veteran's prior medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The Board finds that the VA examinations provided are adequate under the law.

All appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2015).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.

Merits of the Claim

The Veteran contends that his COPD and hepatitis C are the result of his active duty service.  Specifically, the Veteran contends that his COPD is the result of asbestos exposure during his service in the Navy.  He further contends that his hepatitis C is the result of the inoculation gun used during his entrance examination.

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110.  With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert, denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

In weighing lay evidence, the Board must render a finding with regard to both competency and credibility.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

In addition, as noted above, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.  In addition, the U.S. Court of Appeals for Veterans Claims (Court) held that the credibility of lay evidence can be affected and even impeached by factors such as inconsistent statements, internal inconsistency of statements, and inconsistency with other evidence of record.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997).

COPD

The Veteran contends that his COPD is the result of asbestos exposure during his service in the Navy.  The adjudication of a claim for service connection for a disability resulting from asbestos exposure should include a determination as to whether or not:  (1) service records demonstrate the Veteran was exposed to asbestos during service; (2) development has been accomplished sufficient to determine whether or not the Veteran was exposed to asbestos either before or after service; and (3) a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Subsection (h).

In this regard, the M21-1 MR provides the following non-exclusive list of asbestos-related diseases/abnormalities:  asbestosis, interstitial pulmonary fibrosis, tumors, effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, lung cancer, bronchial cancer, cancer of the larynx, cancer of the pharynx, cancer of the urogenital system (except the prostate), and cancers of the gastrointestinal tract.  See M21-1 MR, part IV, Subpart ii, Chapter 2, Section C, 9 (b).  The Board notes that COPD is not included on the list.

The M21-1 MR also provides the following non-exclusive list of occupations that have higher incidents of asbestos exposure:  mining, milling, work in shipyards, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products such as clutch facings and brake linings, and manufacture and installation of roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  See M21-1 MR, part IV, Subpart ii, Chapter 2, Section C, 9 (f).  The July 2011 VA examination notes that the Veteran worked as a commercial fisherman following his active duty service. 

Even if a Veteran is found not to be entitled to service connection as due to asbestos exposure, the claim must still be reviewed to determine if service connection can be established on a direct basis.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran is currently diagnosed with COPD as noted in the July 2011 VA examination.  Therefore, the Veteran has a current disability as required by 38 C.F.R. § 3.303 (2015).

There is no medical evidence that the Veteran suffered from any lung disorder while in service.  Indeed at a July 2011 VA examination the Veteran stated that he did not have any breathing problems during his active duty service.  The Veteran contends that he was exposed to asbestos while serving aboard ships in the Navy during Vietnam.  The Veteran served aboard the USS Ranger.  While the Veteran's record does not specifically indicate any exposure to asbestos, it is known that many of the Naval ships used during Vietnam contained asbestos.  As such, it is likely the Veteran was exposed to asbestos during active duty service.  Moreover, a September 1968 report in his personnel service records noted that the Veteran had served in the fire room for a couple of months.  Serving in the fire room would have likely placed him in the engine room of a ship where asbestos exposure was more probable.  See Department of Veterans Affairs Memorandum regarding Asbestos Claims dated May 2002; see also Veteran's Personnel Records.  

With regard to post-service occupation, the July 2011 VA respiratory examination noted that the Veteran had not worked in quite some time, but that he had previously been a commercial fisherman.  The Board notes that commercial fisherman could fall under the category of working in a shipyard and is therefore an occupation that could have placed the Veteran in a higher incidence of asbestos exposure.

The Veteran was afforded a VA examination in July 2011.  At the July 2011 VA examination the Veteran stated that he started having shortness of breath following his active duty service.  The examiner noted the Veteran began smoking in high school and the record indicated that the Veteran still smoked a quarter of a pack per day according to a VA treatment note dated in January 2011.  The examiner noted that while short periods of exposure to asbestos could cause asbestosis, it was not the case in this instance.  The examiner noted that the Veteran did not have any conditions associated with pulmonary restrictive disease (like asbestosis) rather, he had an obstructive lung disease, COPD.  The examiner determined that the Veteran's severe COPD was predominantly due to his long term cigarette smoking.  The examiner further stated that it was less likely than not that any asbestos exposure during his time in the service aggravated his COPD.  The examiner noted that:  
Development or persistence of respiratory symptoms among asbestos-exposed workers is associated with accelerated loss of lung function, both FVC and FEV1.  In patients with severe obstructive airway disease from another cause, such as smoking cigarettes, the additional contribution of asbestos-related airflow obstruction might be functionally significant at low levels of lung function.  Short duration and low cumulative exposure are less likely to produce significant obstructive abnormality, as in the case of this vet.  Tobacco smoking is the predominant cause of chronic airway obstruction in asbestos-exposed workers who smoke.  Among smoking asbestos-exposed workers, smoking accounts for most of the small airway abnormality.

Therefore, the Board finds that the July 2011 VA examiner provided a negative nexus with regard to the Veteran's claim for service connection for COPD, as well as any service connection based on in-service asbestos exposure.  In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Court found that provisions in former paragraph 7.68 (predecessor to paragraph 7.21) of VBA Manual M21-1, Part VI, did not create a presumption of exposure to asbestos.  That is, the Veteran has not been diagnosed with an asbestos-related disease.  Medical-nexus evidence is required in claims for asbestos-related disease related to alleged asbestos exposure in service.  See VAOGCPPREC 04-00; see also Jandreau, 492 F.3d at 1377 & n.4 (stating that a veteran is not competent to identify a complex disability like cancer).  Thus, the Board finds that the Veteran is not entitled to service connection for COPD as due to asbestos exposure.  Additionally, with no evidence of an in-service diagnosis of lung disorder and no link between the Veteran's currently diagnosed COPD and his active duty service, service connection is denied on a direct basis as well.

Hepatitis C

The Veteran contends that he contracted hepatitis C from an air gun used to provide the Veteran with inoculations upon entry into service.  

The Board notes that the Veteran is currently diagnosed with hepatitis C, as noted in the January 2012 VA examination.  Therefore, the Veteran has a current disability as required by 38 C.F.R. § 3.303.  

With regard to in-service incurrence, there is no evidence that the Veteran was diagnosed with hepatitis during his active duty service.  The Board notes that hepatitis C was not isolated until 1989, so it would not be expected that this particular strain would be found in service.  The Veteran's service treatment records indicated that the Veteran had a heart tattoo upon entry into service in November 1967.  Subsequent service treatment records noted additional tattoos.  There was nothing in the service treatment records to indicate a diagnosis of hepatitis or a blood transfusion.  

The first diagnosis of record was in 2008.  A December 2009 VA treatment record noted that the Veteran had a "remote history of illicit drug use including IV cocaine" approximately 20 years prior.  This would be subsequent to the Veteran's military service.  

In January 2012, a VA examiner determined that the Veteran's hepatitis C was less likely than not caused by events during service.  The examiner further explained that the Veteran's history included the most common risk factor for hepatitis C:  injecting drug use.  The examiner further cited scientific literature and stated that hepatitis C from tattoos would be considered very rare and air-gun injection had never been proven to cause hepatitis C.  The examiner determined that it would be more than 50 percent likely that the Veteran's hepatitis C was related to injecting drug use.  Indeed, per Centers for Disease Control (CDC) statistics, 60 percent of hepatitis C cases are caused by injecting drug use; 15 percent from sexual exposure; 10 percent from blood transfusions; 5 percent from dialysis, occupational exposure or perinatal; 10 percent "unknown".  The examiner further noted, although it is theoretically possible to get hepatitis C from application of tattoos with contaminated needles, studies have not shown hepatitis C transmission in the setting of licensed commercial tattoo/piercing parlors.  Finally, the examiner noted that there was a lack of scientific evidence to document transmission of the hepatitis C virus via air gun immunizations.  

Therefore, the Board finds that the January 2012 VA examiner determined that the Veteran's hepatitis C was most likely caused by his injecting drug use as this is the most common risk factor for hepatitis C.  Moreover, the examiner noted that the Veteran was not diagnosed with hepatitis C until almost 40 years after his separation from active duty.

The Board acknowledges the June 2004 VBA Fast Letter in which it was noted that despite the lack of any scientific evidence to document transmission of hepatitis C with air gun injectors, it is biologically plausible.  See VBA Letter 211 (04-13), June 29, 2004.  Nevertheless, the Board notes that in this instance the VA examiner attributed the Veteran's hepatitis C to his post-service injection drug use, as it is the most common risk factor for hepatitis C.  Thus, the question of whether or not hepatitis C can be caused by an air gun is not at issue; rather the evidence in this case shows that the preponderance of the evidence is against a link to service.  

Ultimately, the Board finds that the medical evidence is more probative than the Veteran's lay statements.  The July 2011 and January 2012 VA examinations reflect review of the Veteran's treatment records and provide reasoned medical opinions.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Although the Veteran can attest to having trouble breathing, as this is within the common knowledge of lay persons, the factual picture presented is complex.  Whether the Veteran's COPD can be linked to any asbestos exposure experienced in service cannot be determined by mere observation alone.  Likewise, the cause of the Veteran's hepatitis C, cannot be determined by observation alone.  The Board finds that determining the exact cause of the Veteran's COPD and hepatitis C is not within the realm of knowledge of a non-expert given the above facts.  As the evidence does not show that the Veteran has expertise in medical matters, the Board concludes that his nexus opinion in this regard is not competent evidence and therefore is not probative of whether the Veteran has COPD or hepatitis C related to his active duty service.  Thus, the Veteran's statements are afforded less probative value with respect to the medical question of whether he has COPD or hepatitis C that is related to his active duty service.

The July 2011 opinion regarding the etiology of the Veteran's COPD is the most probative medical evidence addressing the etiology of the Veteran's COPD.  The January 2012 opinion regarding the etiology of the Veteran's hepatitis C is the most probative medical evidence addressing the etiology of the Veteran's hepatitis C..  These opinions are probative because they are factually informed, medically based, and responsive to the inquiry.  The examiners provided a full and complete rationale for the opinions.  As held by the Court, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches".  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.  Thus, in this case, the Board finds that the VA examiners' opinions are entitled to the most probative weight regarding the etiology of the Veteran's COPD and hepatitis C.

Although the Board is grateful for the Veteran's honorable service, under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the veteran shall prevail upon the issue.  However, the more probative medical evidence does not support the Veteran's claims for service connection for COPD or hepatitis C.  Accordingly, given the record before it, the Board finds that the evidence against the claims for COPD and hepatitis C is more probative and entitled to more weight than the evidence in favor of the claims.  Therefore, the Veteran's claims for service connection for COPD and hepatitis C must be denied and the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A.§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).










ORDER

Service connection for COPD is denied.

Service connection for hepatitis C is denied.




____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


